DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/21/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-19 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  Specifically, Applicant’s arguments filed 7/21/2021 applied to the Yamazaki ’926 reference used to reject at least claim 1 in the rejection under 35 USC 102(a)(1). In the current rejection, Applicant’s amendment filed 7/21/2021 necessitated the incorporation of a secondary reference Yamazaki ’950 to supplement the teachings of Yamazaki ’926 by providing the specifically recited claimed the ratio of the thickness of the first gate electrode to the thickness of the second gate electrode being in a range of 1/60 to 3/160.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-5, 9, 13-15, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 6576926) in view of Yamazaki (US 2001/0052950).
Regarding claim 1, Yamazaki926 discloses, in at least figures 1A, 1C, 2B, 2C, 3A, 3C, and related text, a thin film transistor, wherein the thin film transistor is formed on a substrate, and the thin film transistor comprises: 
an active layer (176/174/169/175/171, co1. 11/ line 64- co1. 12/ line 34) on the substrate (101, col. 6/ lines 57-61), the active layer (176/174/169/175/171, co1. 11/ line 64- co1. 12/ line 34) comprising a source region (176, co1. 11/ line 64- co1. 12/ line 34), a drain region (171, co1. 11/ line 64- co1. 12/ line 34), and a channel region (169, co1. 11/ line 64- co1. 12/ line 34) between the source region (176, co1. 11/ line 64- co1. 12/ line 34) and the drain region (171, co1. 11/ line 64- co1. 12/ line 34); 
a first gate electrode (113 of 131, col. 8/ lines 32-49, col. 9/ lines 12-18, figures) on a side of the active layer (176/174/169/175/171, co1. 11/ line 64- co1. 12/ line 34) away from the substrate (101, col. 6/ lines 57-61); and 
a second gate electrode (114 of 131, col. 8/ lines 32-49, col. 9/ lines 12-18, figures) on a side of the first gate electrode (113 of 131, col. 8/ lines 32-49, col. 9/ lines 12-18, figures) away from the substrate (101, col. 6/ lines 57-61), 
wherein a thickness of the first gate electrode (113 of 131, col. 8/ lines 32-49, col. 9/ lines 12-18, figures) is smaller than a thickness of the second gate electrode (114 of 131, col. 8/ lines 32-49, col. 9/ lines 12-18, figures).
Yamazaki926 does not explicitly disclose a ratio of the thickness of the first gate electrode to the thickness of the second gate electrode is in a range of 1/60 to 3/160.

Yamazaki926 and Yamazaki950 are analogous art because they both are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki926 with the specified features of Yamazaki950 because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki926 to have the ratio of the thickness of the first gate electrode to the thickness of the second gate electrode being in a range of 1/60 to 3/160, as taught by Yamazaki950, for the purpose of suppressing the number of masks when forming an Lov region and an Loff region and further, to easily form an Lov region and an Loff region at desired locations ([18], Yamazaki950).
Regarding claim 2, Yamazaki926 in view of Yamazaki950 discloses the thin film transistor according to claim 1 as described above.
Yamazaki926 further discloses, in at least figures 1A, 1C, 2B, 2C, 3A, 3C, and related text, an orthographic projection of the first gate electrode (113 of 131, col. 8/ lines 32-49, col. 9/ lines 12-18, figures) on the substrate (101, col. 6/ lines 57-61) covers an orthographic projection 
Regarding claim 3, Yamazaki926 in view of Yamazaki950 discloses the thin film transistor according to claim 1 as described above.
Yamazaki926 further discloses, in at least figures 1A, 1C, 2B, 2C, 3A, 3C, and related text, an orthographic projection of the first gate electrode (113 of 131, col. 8/ lines 32-49, col. 9/ lines 12-18, figures) on the substrate (101, col. 6/ lines 57-61) completely coincides with an orthographic projection of the channel region (169, co1. 11/ line 64- co1. 12/ line 34) on the substrate (101, col. 6/ lines 57-61).
Regarding claim 4, Yamazaki926 in view of Yamazaki950 discloses the thin film transistor according to claim 3 as described above.
Yamazaki926 further discloses, in at least figures 1A, 1C, 2B, 2C, 3A, 3C, and related text, an orthographic projection of any one of the first gate electrode (113 of 131, col. 8/ lines 32-49, col. 9/ lines 12-18, figures) and the second gate electrode (114 of 131, col. 8/ lines 32-49, col. 9/ lines 12-18, figures) on the substrate (101, col. 6/ lines 57-61) does not overlap with an orthographic projection of any one of the source region (176, co1. 11/ line 64- co1. 12/ line 34) and the drain region (171, co1. 11/ line 64- co1. 12/ line 34) on the substrate (101, col. 6/ lines 57-61).
Regarding claim 5, Yamazaki926 in view of Yamazaki950 discloses the thin film transistor according to claim 1 as described above.
Yamazaki926 further discloses, in at least figures 1A, 1C, 2B, 2C, 3A, 3C, and related text, a surface of the first gate electrode (113 of 131, col. 8/ lines 32-49, col. 9/ lines 12-18, figures) 
Regarding claim 9, Yamazaki926 in view of Yamazaki950 discloses the thin film transistor according to claim 1 as described above.
Yamazaki926 further discloses, in at least figures 1A, 1C, 2B, 2C, 3A, 3C, and related text, the thickness of the first gate electrode (113 of 131, col. 8/ lines 32-49, col. 9/ lines 12-18, figures) is in a range of 150 Å to 1500 Å (col. 8/ lines 32-49).
Regarding claim 13, Yamazaki926 in view of Yamazaki950 discloses the thin film transistor according to claim 1 as described above.
The claimed limitation of “an array substrate comprising the thin film transistor according to claim 1” has not patentable weight because it is interpreted as intended use.
Regarding claim 14, Yamazaki926 in view of Yamazaki950 discloses the thin film transistor according to claim 13 as described above.
The claimed limitation of “a display device comprising the array substrate according to claim 13” has not patentable weight because it is interpreted as intended use.
Regarding claim 15, Yamazaki926 discloses, in at least figures 1A, 1C, 2A, 3C, and related text, a method of manufacturing a thin film transistor, comprising: 
forming an active layer (104, col. 7/ lines 44-51) on a substrate (101, col. 6/ lines 57-61); 
forming a first gate material layer (113, col. 8/ lines 32-49, figures) and a second gate material layer (114, col. 8/ lines 32-49, figures) in sequence on the substrate (101, col. 6/ lines 
performing a patterning process on the first gate material layer (113, col. 8/ lines 32-49, figures) and the second gate material layer (114, col. 8/ lines 32-49, figures) to form a first gate electrode (113 of 119, col. 8/ lines 32-59, figures) and a second gate electrode (114 of 119, col. 8/ lines 32-59, figures), respectively; and 
performing a conductorization treatment on the active layer (104, col. 7/ lines 44-51) with using the first gate electrode (113 of 119, col. 8/ lines 32-59, figures) as a mask (figure 2A, col. 8/ line 60-col. 9/ line 5), so that the active layer (104, col. 7/ lines 44-51) comprises a source region (162, col. 11/ lines 47-50), a drain region (163, col. 11/ lines 47-50), and a channel region (161, col. 11/ lines 47-50) between the source region (162, col. 11/ lines 47-50) and the drain region (163, col. 11/ lines 47-50) (figures).
Yamazaki926 does not explicitly disclose a ratio of the thickness of the first gate electrode to the thickness of the second gate electrode is in a range of 1/60 to 3/160.
Yamazaki950 teaches, in at least figures 3B, 3C, 4A, 5A, and related text, the device comprising a ratio of the thickness of the first gate electrode (320a, [249], [255]) to the thickness of the second gate electrode (320b, [249], [255]) is in a range of 1/60 to 3/160 ([249]), for the purpose of suppressing the number of masks when forming an Lov region and an Loff region and further, to easily form an Lov region and an Loff region at desired locations ([18]).
Yamazaki926 and Yamazaki950 are analogous art because they both are directed to method of manufacturing a thin film transistor and one of ordinary skill in the art would have 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Yamazaki926 to have the ratio of the thickness of the first gate electrode to the thickness of the second gate electrode being in a range of 1/60 to 3/160, as taught by Yamazaki950, for the purpose of suppressing the number of masks when forming an Lov region and an Loff region and further, to easily form an Lov region and an Loff region at desired locations ([18], Yamazaki950).
Regarding claim 18, Yamazaki926 in view of Yamazaki950 discloses the method according to claim 15 as described above.
Yamazaki926 further discloses, in at least figures 1A, 1C, 2A, 3C, and related text, an orthographic projection of the first gate electrode (113 of 119, col. 8/ lines 32-59, figures) on the substrate (101, col. 6/ lines 57-61) covers an orthographic projection of the second gate electrode (114 of 119, col. 8/ lines 32-59, figures) on the substrate (101, col. 6/ lines 57-61).
Regarding claim 19, Yamazaki926 in view of Yamazaki950 discloses the method according to claim 18 as described above.
Yamazaki926 further discloses, in at least figures 1A, 1C, 2A, 3C, and related text, performing the conductorization treatment on portions (124/125, col. 8/ line 60-col. 9/line 5) of the active layer (104, col. 7/ lines 44-51) which are not covered by the first gate electrode (113 of 119, col. 8/ lines 32-59, figures), so that the portions (124/125, col. 8/ line 60-col. 9/line 5) of the active layer (104, col. 7/ lines 44-51) which are not covered by the first gate electrode (113 .
Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 6576926) in view of Yamazaki (US 2001/0052950), and further in view of Lee (US 6225150).
Regarding claim 6, Yamazaki discloses the thin film transistor according to claim 1 as described above.
Yamazaki926 in view of Yamazaki950 does not explicitly disclose the first gate electrode comprises a first material which is suitable to be etched with a first etching solution, the second gate electrode comprises a second material which is suitable to be etched with a second etching solution, and the first etching solution is different from the second etching solution; or, wherein the first gate electrode comprises a first material which is suitable to be etched with a third etching solution, the second gate electrode comprises a second material which is suitable to be etched with the third etching solution, and an etching rate, at which the first material is etched with the third etching solution, is different from an etching rate, at which the second material is etched with the third etching solution.
Lee teaches, in at least figures 3B, 3C, 3D, and related text, the thin film transistor comprising the first gate electrode (410, col. 3/ line 57-col. 4/ line 38) comprises a first material (“ITO”, 400, col. 3/ line 57-col. 4/ line 38) which is suitable to be etched with a first etching solution (“ITO etchant”, col. 3/ line 57-col. 4/ line 38), the second gate electrode (41, col. 3/ line 57-col. 4/ line 38) comprises a second material (“Mo”, 40, col. 3/ line 57-col. 4/ line 38) which is 
Yamazaki926, Yamazaki950, and Lee are analogous art because they all are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki926 in view of Yamazaki950 with the specified features of Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki926 in view of Yamazaki950 to have the first gate electrode comprising a first material which is suitable to be etched with a first etching solution, the second gate electrode 
Regarding claim 7, Yamazaki926 in view of Yamazaki950 discloses the thin film transistor according to claim 6 as described above.
Lee further teaches, in at least figures 3B, 3C, 3D, and related text, the first gate electrode (410, col. 3/ line 57-col. 4/ line 38) comprises a metal oxide conductive material (“ITO”, 400, col. 3/ line 57-col. 4/ line 38), and the second gate electrode (41, col. 3/ line 57-col. 4/ line 38) comprises a metal conductive material (“Mo”, 40, col. 3/ line 57-col. 4/ line 38); or, wherein the first gate electrode (410, col. 3/ line 57-col. 4/ line 38) comprises a first metal material (“Al”, 400, col. 3/ line 57-col. 4/ line 38), and the second gate electrode (41, col. 3/ line 57-col. 4/ line 38) comprises a second metal material (“Mo”, 40, col. 3/ line 57-col. 4/ line 38) different from the first metal material (“Al”, 400, col. 3/ line 57-col. 4/ line 38), for the purpose of providing an improved process with minimum steps for forming an LDD or an off-set area in the polycrystalline Si type TFT (col. 2/ lines 24-27).

Yamazaki926 in view of Yamazaki950 does not explicitly disclose a material of the active layer comprises one selected from an oxide semiconductor material, a polycrystalline silicon semiconductor material, or an amorphous silicon semiconductor material.
Lee teaches, in at least figures 3B, 3C, 3D, and related text, the thin film transistor comprising a material of the active layer (210, col. 3/ lines 57-64) comprises one selected from an oxide semiconductor material, a polycrystalline silicon semiconductor material (col. 3/ lines 57-64), or an amorphous silicon semiconductor material, for the purpose of providing an improved process with minimum steps for forming an LDD or an off-set area in the polycrystalline Si type TFT (col. 2/ lines 24-27).
Yamazaki926, Yamazaki950 and Lee are analogous art because they all are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki926 in view of Yamazaki950 with the specified features of Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki926 in view of Yamazaki950 to have the material of the active layer comprising one selected from an oxide semiconductor material, a polycrystalline silicon semiconductor material, or an amorphous silicon semiconductor material, as taught by Lee, for the purpose of providing an improved process with minimum steps for forming an LDD or an off-set area in the polycrystalline Si type TFT (col. 2/ lines 24-27, Lee).
10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 6576926) in view of Yamazaki (US 2001/0052950), and further in view of Moon (US 2017/0170251).
Regarding claim 10, Yamazaki926 in view of Yamazaki950 discloses the thin film transistor according to claim 1 as described above.
Yamazaki926 in view of Yamazaki950 does not explicitly disclose a conductivity of any one of the source region and the drain region is greater than a conductivity of the channel region.
Moon teaches, in at least figure 3 and related text, the thin film transistor comprising a conductivity of any one of the source region (SR, [59]) and the drain region (DR, [59]) is greater than a conductivity of the channel region (CR, [59]) ([59], figure), for the purpose of reducing contact resistance of source/drain regions.
Yamazaki926, Yamazaki950, and Lee are analogous art because they all are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki926 in view of Yamazaki950 with the specified features of Moon because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yamazaki926 in view of Yamazaki950 to have the conductivity of any one of the source region and the drain region being greater than a conductivity of the channel region, as taught by Moon, for the purpose of reducing contact resistance of source/drain regions.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 6576926) in view of Yamazaki (US 2001/0052950), and further in view of Wang (US 2018/0083047).
Regarding claim 12, Yamazaki926 in view of Yamazaki950 discloses the thin film transistor according to claim 1 as described above.
Yamazaki926 in view of Yamazaki950 does not explicitly disclose a light shielding layer between the substrate and the active layer, wherein an orthographic projection of the light shielding layer on the substrate covers an orthographic projection of the channel region on the substrate.
Wang teaches, in at least figure 1 and related text, the thin film transistor comprising a light shielding layer (200’, [4]) between the substrate (100’, [4]) and the active layer (410’, [4]), wherein an orthographic projection of the light shielding layer (200’, [4]) on the substrate (100’, [4]) covers an orthographic projection of the channel region (area of 410’ under 430’, [4], figure) on the substrate (100’, [4]), for the purpose of providing the light-shielding layer completely covering the active layer in the horizontal direction ([13]) thereby reducing leakage current by phot-generation of carriers.
Yamazaki926, Yamazaki950, and Wang are analogous art because they all are directed to thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki926 in view of Yamazaki950 with the specified features of Wang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 6576926) in view of Yamazaki (US 2001/0052950), Huang (US 2019/0035825), and further in view of Lee (US 6225150).
Regarding claim 16, Yamazaki926 in view of Yamazaki950 discloses the method according to claim 15 as described above.
Yamazaki926 in view of Yamazaki950 does not explicitly disclose forming a photoresist layer on the second gate material layer; forming a photoresist pattern through exposure and development processes; etching the second gate material layer with a second etching solution to form the second gate electrode; and etching the first gate material layer with a first etching solution different from the second etching solution, to form the first gate electrode.
Huang teaches, in at least figure 2C and related text, the method comprising forming a photoresist layer on the second gate material layer (120, [36]) ([36]); forming a photoresist pattern (122, [36]) through exposure and development processes ([36], figure), for the purpose of providing method for fabricating thereof that saves the number of the photo masks used for lowering fabricating costs ([4]).

Yamazaki926, Yamazaki950, Huang, and Lee are analogous art because they all are directed to method of manufacturing a thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki926 in view of Yamazaki950 with the specified features of Huang and Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Yamazaki926 in view of Yamazaki950 to have the forming a photoresist layer on the second gate material layer; the forming a photoresist pattern through exposure and development processes, as taught by Huang, and the etching the second gate material layer with a second etching solution to form the second gate electrode; and the etching the first gate material layer with a first etching solution different from the second etching solution, to form the first gate electrode, as taught by Lee, for the purpose of providing method for fabricating thereof that 
Regarding claim 17, Yamazaki926 in view of Yamazaki950 discloses the method according to claim 15 as described above.
Yamazaki926 in view of Yamazaki950 does not explicitly disclose forming a photoresist layer on the second gate material layer; forming a photoresist pattern through exposure and development processes; and etching both the second gate material layer and the first gate material layer with a third etching solution to form the first gate electrode and the second gate electrode, wherein an etching rate, at which the first gate material layer is etched with the third etching solution, is different from an etching rate, at which the second gate material layer is etched with the third etching solution.
Huang teaches, in at least figure 2C and related text, the method comprising forming a photoresist layer on the second gate material layer (120, [36]) ([36]); forming a photoresist pattern (122, [36]) through exposure and development processes ([36], figure), for the purpose of providing method for fabricating thereof that saves the number of the photo masks used for lowering fabricating costs ([4]).
Lee teaches, in at least figures 3B, 3C, and related text, the method comprising etching both the second gate material layer (“Mo”, 40, col. 3/ line 57-col. 4/ line 38) and the first gate material layer (“Al”, 400, col. 3/ line 57-col. 4/ line 38) with a third etching solution (“Al etchant”, col. 3/ line 57-col. 4/ line 38) to form the first gate electrode (410, col. 3/ line 57-col. 4/ line 38) and the second gate electrode (41, col. 3/ line 57-col. 4/ line 38), wherein an etching 
Yamazaki926, Yamazaki950, Huang, and Lee are analogous art because they all are directed to method of manufacturing a thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki926 in view of Yamazaki950 with the specified features of Huang and Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Yamazaki926 in view of Yamazaki950 to have the forming a photoresist layer on the second gate material layer; the forming a photoresist pattern through exposure and development processes, as taught by Huang, and the etching both the second gate material layer and the first gate material layer with a third etching solution to form the first gate electrode and the second gate electrode, wherein an etching rate, at which the first gate material layer is etched with the third etching solution, is different from an etching rate, at which the second gate material layer is etched with the third etching solution, as taught by Lee, for the purpose of providing method for fabricating thereof that saves the number of the photo masks used for lowering fabricating .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/             Primary Examiner, Art Unit 2811